Lumpkin, P. J.
A claimant of property levied upon has no right to make a motion to quash the attachment or judgment upon which the execution is based, or the execution itself. His only concern being that the process shall not be enforced by a seizure and sale of his property, his remedy, in a case where such a motion would be good if presented by the proper party, is to move to dismiss the levy. Bosworth v. Clark, 62 Ga. 286; Morton v. Gahona, 70 Ga. 569 ; Krutina v. Culpepper, 75 Ga. 602 ; Gazan v. Royce, 78 Ga. 512; Davidson v. Rogers, 80 Ga. 287.

Judgment reversed,.


All the Justices concurring, except Fish , J, absent.